   Case 3:19-cv-02074-G Document 38 Filed 12/20/19               Page 1 of 4 PageID 605


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  NATIONAL RIFLE ASSOCIATION OF                    §
  AMERICA,                                         §
                                                   §
          Plaintiff and Counter-Defendant          §
                                                   §
  and                                              §
                                                   §
  WAYNE LAPIERRE,                                  §
                                                   § Civil Action No. 3:19-cv-02074-G
          Third-Party Defendant,                   §
                                                   §
  v.                                               §
                                                   §
  ACKERMAN MCQUEEN, INC.,                          §
                                                   §
          Defendant and Counter-Plaintiff,         §
                                                   §
  MERCURY GROUP, INC., HENRY
                                                   §
  MARTIN, WILLIAM WINKLER,
                                                   §
  MELANIE MONTGOMERY, and JESSE
                                                   §
  GREENBERG,
                                                   §
                                                   §
          Defendants.
                                                   §


          JOINT MOTION FOR SHORT EXTENSION OF DEADLINES REGARDING
        DEFENDANTS’ PENDING MOTION TO DISMISS AND DEFENDANT AND
        COUNTER-PLAINTIFF’S AMENDED THIRD PARTY COMPLAINT AND
                        AMENDED COUNTERCLAIMS

        Plaintiff National Rifle Association of America, Third-Party Defendant Wayne LaPierre

Defendants, hereby file this agreed-upon and joint motion for short extension of deadlines

regarding Defendants’ pending Motion to Dismiss for Failure to State a Claim, ECF No. 28, and

Defendant and Counter-Plaintiff Ackerman McQueen, Inc.’s (“Ackerman”) Amended Third Party

Complaint and Amended Counterclaim, ECF No. 31. By previous order of the Court made upon

the joint stipulation of the parties, Plaintiff NRA’s deadline to respond to Defendants’ pending



                                               1
   Case 3:19-cv-02074-G Document 38 Filed 12/20/19               Page 2 of 4 PageID 606


Motion to Dismiss For Failure to State a Claim pursuant to Fed. R. Civ. P. 12(b)(6) is Friday,

December 20, 2019. ECF No. 36. Plaintiff NRA’s deadline to respond to Ackerman’s Amended

Counterclaims and Third Party Complaint also falls on December 20, 2019. Id. The parties dispute

whether Third-Party Defendant LaPierre has been adequately served.

       To resolve the issue concerning whether Mr. LaPierre had been adequately served, to

ensure the NRA and, in particular Mr. LaPierre, have adequate time to review their responses to

the Amended Counterclaims and Third-Party, the parties have agreed as a professional courtesy to

extend Plaintiff NRA’s and Third-Party Defendant LaPierre’s deadline to respond to the above-

listed filings by one (1) business day.

       WHEREFORE, for good cause shown, the parties respectfully move for entry of an order

establishing the following deadlines:

         1. Plaintiff NRA’s deadline to respond to Defendants’ Motion to Dismiss For Failure to

             State a Claim pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 28), is extended from

             December 20, 2019 to December 23, 2019.

         2. Defendants current deadline to file a reply in support of Defendants’ Motion to

             Dismiss For Failure to State a Claim pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No.

             28) is extended from January 17, 2020 to January 20, 2020.

         3. Plaintiff NRA’s deadline to respond to Defendant and Counter-Plaintiff Ackerman’s

             Amended Counterclaims and Third-Party Complaint (ECF No. 31) is extended from

             December 20, 2019 to December 23, 2019.

         4. Third-Party Defendant Wayne LaPierre’s deadline to respond to Defendant and

             Counter-Plaintiff Ackerman’s Amended Counterclaims and Third-Party Complaint

             (ECF No. 31) is extended from December 6, 2019 to December 23, 2019.



                                               2
   Case 3:19-cv-02074-G Document 38 Filed 12/20/19     Page 3 of 4 PageID 607


Dated: December 20, 2019            Respectfully submitted,

                                    BREWER, ATTORNEYS & COUNSELORS


                                     By: /s/ Jason C. McKenney ______
                                          Michael J. Collins
                                          State Bar No. 00785493
                                          mjc@brewerattorneys.com
                                          Jason C. McKenney
                                          State Bar No. 24070245
                                          jcm@brewerattorneys.com

                                          1717 Main Street, Suite 5900
                                          Dallas, Texas 75201
                                          Telephone: (214) 653-4000
                                          Facsimile: (214) 653-1015

                                          ATTORNEYS FOR THE PLAINTIFF-
                                          COUNTER-DEFENDANT NATIONAL
                                          RIFLE ASSOCIATION OF AMERICA

                                   /s/ Brian E. Mason
                                   Jay J. Madrid, Esq.
                                   Texas Bar No. 12802000
                                   madrid.jay@dorsey.com
                                   G. Michael Gruber, Esq.
                                   Texas Bar No. 08555400
                                   gruber.mike@dorsey.com
                                   J. Brian Vanderwoude, Esq.
                                   Texas Bar No. 24047558
                                   vanderwoude.brian@dorsey.com
                                   Brian E. Mason, Esq.
                                   Texas Bar No. 24079906
                                   mason.brian@dorsey.com

                                   DORSEY & WHITNEY LLP
                                   300 Crescent Court, Suite 400
                                   Dallas, Texas 75201
                                   (214) 981-9900 Phone
                                   (214) 981-9901 Facsimile

                                   ATTORNEYS FOR DEFENDANTS




                                      3
    Case 3:19-cv-02074-G Document 38 Filed 12/20/19                 Page 4 of 4 PageID 608


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 20th day of

December 2019:




                                              /s/ Jason C. McKenney
                                              Jason C. McKenney


4838-4903-6462, v. 4




                                                 4

4838-4903-6462.5
2277-09
